DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. Applicant’s arguments and amendments filed on 9/111/2020 have been entered.
2. Claims 1, 2, 6, 8, 14, 20, 23 and 24 have been amended.
3. Claims 61-71 are new.
4. The rejection of claims 2, 6, 8, 14, 18, 20, 22-24 and 27 under 35 USC 112b is withdrawn in view of Applicants amendments to the claims.
5. The rejection of claims 1, 2, 6, 23, 24 and 27 under 35 USC 102(a)(1) is withdrawn in view of Applicants arguments and amendments.
6. Claims 1, 2, 6, 8, 14, 18, 20, 22, 23, 24, 27 and 61-71 are examined in the instant application.

Allowable Subject Matter
Claims 14, 18, 20, 23-24, 27, 62-69 and 71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 22 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of copending Application No. 15/966,244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of both the instant application and ‘244 encompasses a cell that comprises altered expression of POU2AF1, FOXO1 and GATA3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that they will file a terminal disclaimer when allowable subject matter is identified.
Examiner’s Response
While Applicant’s arguments are noted, the rejection is maintained for the reasons set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 8 and 22 remain rejected and new claims 61 and 70 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter for reasons of record in the Non-Final Office Action mailed on 5/11/2020 and repeated as amended below. Based upon an analysis with respect to the claim as a whole, claims do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
The Claims 
The claims are directed to:
An immune cell isolated from a human subject and modified ex vivo to comprise an altered expression or activity of GATA3 or FOXO1 as compared to the immune cell in vivo.
Definitions in the Specification
The specification defines “modified” and “altered expression” on pg. 41:
“[00125] The term “modified” as used herein broadly denotes that an immune cell has been
subjected to or manipulated by a man-made process, such as a man-made molecular- or cell
biology process, resulting in the modification of at least one characteristic of the immune cell.
Such man-made process may for example be performed in vitro or ex vivo.

[00126] The term “altered expression” denotes that the modification of the immune cell alters,
i.e., changes or modulates, the expression of the recited gene(s) or polypeptides(s). The term
“altered expression” encompasses any direction and any extent of said alteration. Hence, “altered
expression” may reflect qualitative and/or quantitative change(s) of expression, and specifically
encompasses both increase (e.g., activation or stimulation) or decrease (e.g., inhibition) of expression.”
Teachings in the Art
Regarding claims 1 and 2, the art teaches that CD8+ T cells are naturally occurring and can express an elevated GATA3 (Medsger et al., (2011, Arthritis & Rheumatism, Vol. 63(6), pgs. 1738-1747).
Regarding claims 6 and 22, the art teaches that CD8+ T cells comprise natural mutation which downregulate expression of GATA3 (Ho et al., 2009, Nat. Rev. Immunol. Vol. 9(2), pgs. 125-135, see pg. 11 parag. 2).
Regarding claim 8, the art teaches that nucleases can produce seamless modifications of endogenous genes such that the nuclease modified cell would be indistinguishable from a naturally occurring cell comprising a mutation in GATA3 or FOXO1 (Xie et al., 2014, Genome Res., Vol. 24, pgs. 1526-1533).
Accordingly, the claims are directed to a composition using only a nature-based product, i.e., CD8+ T cells, this nature-based product is then analyzed to determine whether it has markedly different characteristics from any naturally occurring counterpart(s) in their natural state. The claims thus encompass CD8+ T cells which are identical (no difference in characteristics) to naturally occurring CD8+ T cells. 
Further it must be emphasized that while the specification defines “modified” to encompass a man-made process, the specification also states that altered expression can result from a “cell biology process”. A cell biology process encompasses any process that would affect the claimed immune cells, this could occur in vivo following drinking some juice. The in vitro and ex vivo processes are only preferred embodiments and do not limit the claimed invention to only those that are in vitro or ex vivo.
Because there is no difference between the CD8+ T cells used in the claimed composition and naturally occurring CD8+ T cells, the claimed cells do not have markedly different characteristics, and thus is a “product of nature” exception. In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1338-39 (Fed. Cir. 2014). Accordingly, the claimed composition is directed to an exception. Because the claimed composition does not include any additional features that could add significantly more to the exception , the claimed culture does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

An examination of Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes since the claimed composition comprises a naturally occurring product (judicial exceptions), in the instant case this naturally occurring product are CD8+ T cells.
	It is only the recited limitations in the claims that are examined under 101 and not aspects such as what the cell or composition is capable of being used for (i.e. treatment or prepared as a pharmaceutical composition). In this case only CD8+ T cells are examined with respect their status as a judicial exception. It is again emphasized that the claimed invention is a composition and not a method.
	An examination of Step 2B, the answer is no with respect to the claimed invention. There are no other additional elements recited in the claims that would amount to significantly more than the judicial exceptions. This is because while the claimed invention is drawn to CD8+ T cells, there are no additional components which impart any additional element or structural limitations to the recited cells. The CD8+ T cells claimed are indistinguishable from CD8+ T cells that exists in nature in the lymph nodes of a subject. The fact that the cells are “isolated” does not change CD8+ T cells in a significant or meaningful way to amount to more than the judicial exception.  
The only factors which can be examined under 101 in the claimed composition are those that are recited in the claim i.e. CD8+ T cells.
How the CD8+ T cells which have altered expression or activity of GATA3 or FOXO1 are obtained and the knowledge of using said cells for treatment is not considered with respect to a composition, it is only the judicial exceptions themselves that are analyzed under 101 and in this case all of the components in the claimed composition are naturally-occurring products and thus qualify as a judicial exception. 
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that claim 1 was amended to recite that the cells are isolated from a human subject and modified ex vivo to comprise altered expression or activity of GATA3 or FOXO1 as compared to the expression of the cell occurring in vivo before isolation. Therefore, the immune cells are markedly different from naturally occurring immune cells.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive since Applicant’s amendments do not overcome the pending 101 rejection. While the claimed cell may be modified ex vivo and have altered expression or activity of GATA3 or FOXO1 as compared to the cell in vivo, this does not markedly distinguish the claimed immune cell from those that exist in nature as taught in the art above.
Thus for the reasons above and of record the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 61 and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medsger et al., (2011, Arthritis & Rheumatism, Vol. 63(6), pgs. 1738-1747) as evidenced by Xie et al., (2014, Genome Res., Vol. 24, pgs. 1526-1533).

Regarding claims 1, 2 and 61, Medsger et al. teach a human CD8+ T cells which have upregulated expression of GATA 3 (see Abstract and pg. 1740 col. 2 parag. 3). It is broadly interpreted that this would encompass altered expression or activity of GATA3 as compared to CD8+ T cells in vivo.
Regarding claim 8, Xie et al. teaches that nucleases can produce seamless modifications of endogenous genes such that the nuclease modified cell would be indistinguishable from a naturally occurring cell comprising a mutation in POU2AF1 (see Abstract and Introduction). Thus the cell of Wang would inherently comprise a modification by a nuclease.
Regarding claim 70, Medsger teaches T cells were isolated from donor patients and then purified (pg. 1740 col. 1 parag. 4 bridge col. 2 parag. 1. It is broadly interpreted that this would encompass a pharmaceutical composition as claimed.
Thus Medsger et al. clearly anticipates the invention of claims 1, 2, 8, 61 and 70.



Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632                                                                                                                                                                                                        
/Thaian N. Ton/Primary Examiner, Art Unit 1632